DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
	Claims 1-18 are pending in the claims.
	In Applicant’s most recent response filed 25 April 2022, claims 1-3 and 8-9 were amended.  These amendments have been entered.

Drawings
	The amendments to the Specification in the response filed 25 April 2022 have obviated the previous objection to the Drawings set forth in the Office Action mailed 15 February 2022.

Double Patenting
The nonstatutory double patenting rejection forth in the Office Action mailed 15 February 2022 has been overcome by the filing of a Terminal Disclaimer with the response filed 25 April 2022.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 7, 16, and 17 have a similar scope to the independent claims of the allowed Parent Case 15/173,124 and thus are considered allowable over the prior art of record for the same reasons listed in the Notice of Allowance of the Parent Case 15/173,124 (now U.S. Patent No. 10,527,079).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678